Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is in response to the amendment received on 6/28/2022, in which:
Claims 1, 8, 15 were amended.
Claim 21 was added.
No claims were cancelled.
Claims 1-21 are pending.
Claims 1, 8, 15 are independent claims.


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over David S. Li et al (US PG Pub No 2019/0258706; Published: 08/22/2019)(hereinafter: Li) in view of Michael Facemire et al (US PG Pub 2010/0070845; Published: 03/18/2010)(hereinafter: Facemire).

Claim 1:
As per independent claim 1, Li discloses a system for tagging, extracting, and consolidating information from electronically stored files, the system comprising:
at least one processor configured to [[0024-25] see processor]: 
present to an entity viewing at least one source document a tag interface for enabling selection and tagging of document segments with at least one characteristic associated with each document segment [[0028, 0031] document presented in a graphical user interface, the user is able to tag sections of the document with tags associated with the content in the section of the document]. 
identify tagged segments within the at least one source document [[0031] tagged segments are identified based on the selected tag]. 
access a consolidation rule containing instructions for combining the tagged segments [[0031, 0042] filtering rules consolidate tagged segments sharing the same tag].
implement the consolidation rule to associate document segments sharing common tags [[0031, 0042] user selection of a filtering tag consolidates all slides(document segments) sharing the common tag] and 
output for display at least one tagged-based consolidation document grouping together commonly tagged document segments [[0031, 0043] all document segments are grouped together by the shared selected tag].
Li discloses tagging and filtering a document imputes the ability of users to collaboratively author, however, Li failed to specifically disclose wherein the at least one source document is a collaborative document and Wherein the at least one tagged-based consolidation document is a document other than the at least one source document.
Facemire, in the same field of annotating collaborative documents discloses these limitations in that [[0007] users collaborate on web content, annotating a web document. Annotations (tags) are separate from the parent document. [0031-0032] web document stored in a first data store, annotation server stores annotations. Annotations can be presented in a user interface that is associated with the web document. Annotations presented in the user interface can be filtered base on specific criteria. [0014] annotations are presented within a user interface section for annotations, which is distinct from the user interface used to present the web document].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tag consolidation and display teachings of Li to perform tagging on a collaborative document and to have the tagged-based consolidation document as a document other than the source document as disclosed by Facemire. The motivation for doing so would have been to implement tags in a separate source, allowing the users to separately edit tags separate from the source document.

Claim 2:
As per claim 2, which depends on claim 1, Li and Facemire disclose wherein the at least one processor is further configured to present a consolidation interface for enabling definition of the consolidation rule. Li, [[0043] user interface is presented to enable definition of filtering criteria (consolidation rule)].

Claim 3:
As per claim 3, which depends on claim 2, Li and Facemire disclose wherein the at least one characteristic includes a plurality of characteristics chosen from the group consisting of entities associated with the document segments, descriptions associated with the document segments, time frames associated with the document segments, and locations associated with the document segments. Li, [[0028, 0031, 0042-0043] tags are considered entities associated with the document segments, consolidation occurs based on selected tags].

Claim 4:
As per claim 4, which depends on claim 3, Li and Facemire disclose wherein the consolidation interface permits generation of the consolidation rule in a manner permitting consolidation of document segments based on more than one of the plurality of the characteristics. Li, [[0042-0043, 0046] multiple tags can be selected in order to permit consolidation of document segments].

Claim 5:
As per claim 5, which depends on claim 1, Li and Facemire disclose wherein the at least one tagged-based consolidation document includes at least one heading of an associated tag, and associated tagged segments beneath the at least one heading. Li,  [See figure 9, slides (tagged segments) are consolidated based on tag2, titled “prod1Metrics”].

Claim 6:
As per claim 6, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Li and Facemire disclose wherein the at least one source document includes a plurality of source documents and wherein the tagged-based consolidation document includes document segments from the plurality of source documents. Facemire, [[0007] users collaborate on web content, annotating a web document. Annotations (tags) are separate from the parent document. [0031-0032] web document stored in a first data store, annotation server stores annotations. Annotations can be presented in a user interface that is associated with the web document. Annotations presented in the user interface can be filtered base on specific criteria. [0014] annotations are presented within a user interface section for annotations, which is distinct from the user interface used to present the web document [0019] [0027] [0030-0031] multiple web documents can be tagged].

Claim 7:
As per claim 7, which depends on claim 1, Li and Facemire disclose
 wherein the consolidation rule includes a transmissions component for transmitting the tagged-based consolidation document to at least one designated entity. Facemire, [[0016-18] annotations (tags) can be conveyed to a network server where they can be shared with others… annotation data can specify a region or content segment of the Web document to which the annotation applies. In step 136, the annotation can be finalized (e.g., the software artifact that contains application data can be saved as a distinct software object). In step 138, the annotation (e.g., software artifact) can be conveyed over a network to a shared repository for annotations.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document tagging system of Li to allow for transmission of the tagged-based consolidation document to at least one designated entity as disclosed by Facemire. The motivation for doing so would have been to allow users to collaborate on Web content, using annotations that are distinct from a parent document (0007). 


Claim 8:
As per independent claim 8, it recites a non-transitory computer readable medium containing instructions that when executed by a processor cause the processor to perform the steps of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 9:
As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 10:
As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 11:
As per claim 11, it is rejected under the same rationale as claim 4 above.

Claim 12:
As per claim 12, it is rejected under the same rationale as claim 5 above.

Claim 13:
As per claim 13, it is rejected under the same rationale as claim 6 above.


Claim 14:
As per claim 14, it is rejected under the same rationale as claim 7 above.

Claim 15:
As per independent claim 15, it recites the method executed by the system of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 16:
As per claim 16, it is rejected under the same rationale as claim 2 above.

Claim 17:
As per claim 17, it is rejected under the same rationale as claim 3 above.

Claim 18:
As per claim 18, it is rejected under the same rationale as claim 4 above.

Claim 19:
As per claim 19, it is rejected under the same rationale as claim 5 above.

Claim 20:
As per claim 20, it is rejected under the same rationale as claim 6 above.

Claim 21:
As per claim 21, which depends on claim 1, Li and Facemire disclose wherein the at least one processor is further configured to receive an indication of a new tag associated with the document segments, and wherein implementing the consolidation rule occurs in response to receiving the indication of the new tag. Li, [[0042] Once at least one tag has been added to at least one slide, the slides in the presentation file 140 are able to be filtered by the tags that they are associated with FIG. 8 shows the selection of a tag to filter the view of the slides. In some embodiments, the user is able to select a tag to use to filter the slides by right clicking on the tag. Right clicking on the tag causes the electronic processor 110 to generate for display on the display device 125 a context menu 800 including a menu entry 805]. Selection of a new tag results in an option to filter document segments by the selected tag.


Response to Arguments/Remarks

	Regarding Applicant arguments on claims 1-6, 8-13, and 15, rejected under 35 USC 102, they arguments have been fully considered and are found to be persuasive. Applicant arguments on pages 8-12 are directed toward the newly added limitations to the independent claims which changed the scope of the invention and necessitated new grounds of rejection set forth above. Therefore, the Applicant arguments are moot.

	Applicant arguments regarding dependent claims 5, 12, 19 have been fully considered but are not found to be persuasive.
	In summary, the Applicant submits: “Figure 9 does not suggest, much less disclose, the above-emphasized limitations because it does not display a heading of "Tag 2" with each slide associated with that tag "beneath the at least one heading," as claimed.” The Examiner respectfully disagrees.
	Claim 5 recites: “wherein the at least one tagged-based consolidation document includes at least one heading of an associated tag, and associated tagged segments beneath the at least one heading”
Li’s figure 9 clearly shows on pane 200 consolidated tags that are associated with the selected tag heading in element 241. That is, selection of tag2 (element 242) on element 241 results in consolidated tagged segments (slides) being displayed in element 200. Therefore, Li discloses the claimed limitation. Additionally, the Applicant Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant arguments regarding dependent claims 6, 13, 20 have been fully considered but are not found to be persuasive.
	In summary, the Applicant submits: “Figure 9 does not suggest, much less disclose, the above-emphasized limitations because it does not display a heading of "Tag 2" with each slide associated with that tag "beneath the at least one heading," as claimed.” The Examiner respectfully disagrees.
	Claim 5 recites: “wherein the at least one tagged-based consolidation document includes at least one heading of an associated tag, and associated tagged segments beneath the at least one heading”
Li’s figure 9 clearly shows on pane 200 consolidated tags that are associated with the selected tag heading in element 241. That is, selection of tag2 (element 242) on element 241 results in consolidated tagged segments (slides) being displayed in element 200. Therefore, Li discloses the claimed limitation. Additionally, the Applicant Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Regarding Applicant arguments on claim 6, they have been fully considered but are not found to be persuasive.
Applicant argues the slides of Li cannot be considered documents. It is noted the Applicant relies on “individual documents”, it is noted that the features upon which applicant relies (i.e., “individual documents”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, in light of the claim amendments to claim 1, which changed the scope of the claim language by introducing the idea of the consolidation document being separate to the source document, it in turn changed the scope of claim 6 since now the consolidation document is separate from the source documents. Therefore, claim 6 is now rejected under Li and Facemire. Please see rejection above.

Regarding Applicant arguments on claim 7, they have been fully considered but are not found to be persuasive. However, in light of the claim amendments to claim 1, which changed the scope of the claim and required new grounds of rejection, the subject matter of claim 7 is now disclosed by Li in view of Facemire.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144